Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 1 of 8 PageID #: 35




                                                          18cv5796




                                             Douglas C. Palmer
                                             D


   10/17/2018                                s/Priscilla Bowens
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 2 of 8 PageID #: 36
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 3 of 8 PageID #: 37




                                                           18cv5796




                                              Douglas C. Palmer


   10/17/2018                                 s/Priscilla Bowens
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 4 of 8 PageID #: 38
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 5 of 8 PageID #: 39




                                                          18cv5796




                                             Douglas C. Palmer


    10/17/2018                                s/Priscilla Bowens
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 6 of 8 PageID #: 40
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 7 of 8 PageID #: 41




                                                           18cv5796




                                             Douglas C. Palmer


    10/17/2018                               s/Priscilla Bowens
Case 1:18-cv-05796-MKB-RML Document 3 Filed 10/17/18 Page 8 of 8 PageID #: 42
